 


110 HR 6764 IH: To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to submit to Congress quarterly reports on vacancies in mental health professional positions in Department of Veterans Affairs medical facilities.
U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6764 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2008 
Ms. Tsongas (for herself, Mr. Michaud, and Mr. Miller of Florida) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to submit to Congress quarterly reports on vacancies in mental health professional positions in Department of Veterans Affairs medical facilities. 
 
 
1.Quarterly reports on vacancies in mental health professional positions at Department of Veterans Affairs medical facilities
(a)Quarterly reports requiredSubchapter I of chapter 74 of title 38, United States Code, is amended by adding at the end the following new section:

7412.Quarterly reports on vacancies in mental health professional positions
(a)Reports required
(1)Not later than 30 days after the last day of a fiscal quarter, the Secretary shall submit to Congress a report describing any vacancy in a mental health professional position at any medical facility of the Department. In each such report, the Secretary shall indicate, for each such vacancy, the Veterans Integrated Service Network to which the facility with the vacancy is assigned.
(2)For purposes of this section, the term mental health professional includes psychiatrists, psychologists, social workers, marriage and family therapists, and licensed professional mental health counselors.
(b)TerminationNo report shall be required to be submitted under this section after December 31, 2014..
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end of the items relating to subchapter I the following new item:


7412. Quarterly reports on vacancies in mental health professional positions.. 
 
